UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6009



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


CLAUDE GERALD DENNIS, a/k/a         G-Man,   a/k/a
Jerry, a/k/a Jerry Lubin,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66, CA-01-695-3)


Submitted:    April 17, 2003                     Decided:   May 5, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Gerald Dennis, Appellant Pro Se.    Stephen Wiley Miller,
David John Novak, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Claude Gerald Dennis seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order denying a

motion under § 2255 unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

We have independently reviewed the record and conclude that Dennis

has not made the requisite showing. See Miller-El v. Cockrell, 123

S. Ct. 1029, 1039 (2003).

     Accordingly,       we    deny   a   certificate      of   appealability     and

dismiss the appeal.          We dispense with oral argument because the

facts    and   legal    contentions      are   adequately      presented    in   the

materials      before   the    court     and   argument    would   not     aid   the

decisional process.




                                                                         DISMISSED




                                          2